FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                     September 10, 2012

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
KULWINDER KAUR; MANRAJ
SINGH,

             Petitioners,

v.                                                          No. 11-9544
                                                        (Petition for Review)
ERIC H. HOLDER, JR., United States
Attorney General,

             Respondent.


                            ORDER AND JUDGMENT*


Before HARTZ, ANDERSON, and EBEL, Circuit Judges.


      Petitioners Kulwinder Kaur and Manraj Singh, natives and citizens of India,

seek review of an order of the Board of Immigration Appeals (BIA) denying as

untimely their motion to reopen. Exercising our jurisdiction under 8 U.S.C. § 1252,

we affirm.



*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                   I.     Background

      According to different statements by Kulwinder, she entered the United States

without inspection in either September 1999 or April 2000. Her minor son, Manraj,

entered in September 2000. Kulwinder filed an application for asylum relief on

behalf of herself and Manraj in February 2001, alleging persecution by the Indian

government based on participation by her putative husband, Balbir Singh, in the Sikh

Student Federation. Petitioners’ request for asylum and withholding of removal was

denied by an immigration judge (IJ) in January 2002, and affirmed by the BIA on

appeal in August 2003. Petitioners did not seek judicial review of the BIA’s final

order of removal.

      In May 2011, eight years after the BIA issued its final order of removal,

Petitioners filed a motion to reopen in order to pursue an application for adjustment

of status. The motion asserted that Kulwinder is married to Mohinder Singh Sandhu,

now a naturalized citizen, who had filed an I-130 visa petition on her behalf in

August 2002, when he was a lawful permanent resident. The motion also stated that

Manraj was the son of Kulwinder and Mohinder. Manraj sought to be excused from

the time limitation on a motion to reopen because he is a minor. And Kulwinder

asked the BIA to exercise its discretion to reopen the removal proceeding sua sponte

“to keep her family together.” R. at 23. On July 25, 2011, the BIA denied as

untimely the motion to reopen.




                                         -2-
                                     II.    Discussion

       We have jurisdiction to review the BIA’s discretionary decision to deny

Petitioners’ motion to reopen their removal proceedings. See Infanzon v. Ashcroft,

386 F.3d 1359, 1361–62 (10th Cir. 2004); see also Kucana v. Holder, 130 S. Ct. 827,

835, 838 (2010) (because the BIA’s “discretionary authority to act on a motion to

reopen . . . is specified not in a statute, but only in the Attorney General’s

regulation,” the jurisdiction-stripping provision in 8 U.S.C. § 1252(a)(2)(B)(ii) “does

not proscribe judicial review of denials of motions to reopen”) (internal quotation

marks omitted). We review for an abuse of discretion. See Infanzon, 386 F.3d at

1362. “The BIA abuses its discretion when its decision provides no rational

explanation, inexplicably departs from established policies, is devoid of any

reasoning, or contains only summary or conclusory statements.” Id. (internal

quotation marks omitted). “On the other hand, there is no abuse of discretion when

although the BIA’s decision is succinct, its rationale is clear, there is no departure

from established policies, and its statements are a correct interpretation of the law.”

Galvez Pineda v. Gonzales, 427 F.3d 833, 838 (10th Cir. 2005) (internal quotation

marks omitted).

       Generally, an alien is limited to only one motion to reopen removal

proceedings, and it must be filed within 90 days of the date of entry of the final order

of removal. See 8 U.S.C. § 1229a(c)(7)(A)-(C)(i); 8 C.F.R. § 1003.2(c)(2). Because

Petitioners filed their motion to reopen eight years after the final administrative


                                           -3-
decision in their removal proceedings, their motion is untimely.1 Further, “untimely

motions to reopen to pursue an application for adjustment of status … do not fall

within any of the statutory or regulatory exceptions to the time limits for motions to

reopen before the [BIA] and will ordinarily be denied.”2 In re Yauri, 25 I. & N.

Dec. 103, 105 (BIA 2009). The BIA’s brief order adequately and soundly explained

its denial of Petitioners’ motion. We perceive no abuse of discretion.3

                                    III.   Conclusion

      The petition for review is DENIED.


                                                 Entered for the Court


                                                 Harris L Hartz
                                                 Circuit Judge

1
       The 90-day filing deadline is subject to several exceptions. See 8 C.F.R.
§ 1003.2(c)(3)(i)-(iv). We agree with the BIA’s conclusion that none of the
exceptions is applicable in this case. Although the time limitation may also be
equitably tolled when the motion to reopen is based on a claim of ineffective
assistance of counsel, see Riley v. I.N.S., 310 F.3d 1253, 1257-58 (10th Cir. 2002),
Petitioners’ motion to reopen did not make any such claim.
2
       “The only applications for adjustment of status that are specifically excepted
from the motion time limits are those that involve a self-petition by a battered spouse,
child, or parent of a United States citizen or lawful permanent resident.” In re Yauri,
25 I. & N. Dec. at 105.
3
       Petitioners do not argue that the BIA erred in not reopening the removal
proceedings sua sponte. See 8 C.F.R. § 1003.2(a) (stating BIA’s authority to reopen
a case at any time on its own motion). In any event, we would lack jurisdiction to
consider such an argument. See Belay-Gebru v. I.N.S., 327 F.3d 998, 1000-01
(10th Cir. 2003).



                                           -4-